FILE"'
        IN CLERKS OFFICI       '
 IUPREMEOOURT, STATE OF"tM . . . .



~~02t~13~
  IN THE SUPREME COURT OF THE STATE OF WASHINGTON


 CAROLA WASHBURN and               )
 JANET LOR, individually, and on   )
 behalf of the ESTATE OF BAERBEL)
 K. ROZNOWSKI, a deceased person,)
                                   )
                   Respondents,    )          No. 87906-1
                                   )
 v.                                )          ENBANC
                                   )
 CITY OF FEDERAL WAY, a            )
 Washington municipal corporation, )          Filed:         .OCT 1 7 2013
                                   )
                   Petitioner.     )
  ______________________ )

          FAIRHURST, J.-This case presents questions about the tort liability of a

  municipal corporation. Paul Chan Kim murdered his partner, Baerbel K.

  Roznowski, after officer Andrew Rensing of the Federal Way Police Department

  (Department) served Kim with an antiharassment order forbidding him to contact

  or remain near Roznowski. Roznowski's two daughters filed suit against the city of

  Federal Way (City), alleging that Rensing's negligent service of the order resulted

  in Roznowski's death at Kim's hands. The parties tried the case to a jury, which

  returned a verdict against the City.
Washburn v. City ofFederal Way, No. 87906-1


      The City claims the trial court erred in denying its CR 56( c) motion for

summary judgment and its CR 50(a) motion for judgment as a matter of law

because it owed Roznowski no duty under the public duty doctrine, foreclosing any

tort liability. We disagree. The City had a duty to serve the antiharassment order on

Kim, and because it had a duty to act, it had a duty to act with reasonable care in

serving the order. We therefore affirm the trial court's denial of the City's motions,

although we do so on different grounds than those relied on by the Court of

Appeals.

      I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Roznowski and Kim began a troubled relationship in the 1990s. In 2008,

Roznowski decided to end the relationship and move to California to live near her

adult daughters. To move, Roznowski needed to sell her house. Kim stood in the

way of the sale because, although he owned his own home, he resided at

Roznowski's house and her home was filled with his belongings. Readying her

property for sale therefore required ousting Kim and his possessions.

      In late April 2008, Roznowski and Kim argued about her demands that he

remove his belongings from her property. This fight escalated and Roznowski

called 911 because she feared Kim might assault her. 1 Officers from the

Department responded to the call and met with both Kim and Roznowski. Neither

       1
       Roznowski had previously called 911 due to fears Kim would assault her.
                                             2
Washburn v. City ofFederal Way, No. 87906-1


Roznowski nor Kim appeared harmed, and the officers did not detect any evidence

of physical violence. Nonetheless, the officers told Kim to "take a walk" and

collect himself. Clerk's Papers at 842. With Kim out of the house, one of the

officers discussed the situation with Roznowski and told her she could attempt to

obtain a no-contact order against Kim.

      Roznowski decided to seek court-ordered protection against Kim. She went

to the King County Regional Justice Center, met with a domestic violence

advocate, discussed her options, and then sought and obtained a "Temporary

Protection Order and Notice of Hearing - AH" (hereinafter antiharassment order)

from the King County Superior Court. Ex. 2, at 2.        The antiharassment order

prohibited Kim from surveilling Roznowski, contacting her, or entering or being

within 500 feet of her residence. Id. at 3.

      Roznowski asked the Department to serve the antiharassment order. The

Department's service file included Roznowski's petition for the antiharassment

order, the order, and a law enforcement information sheet (LEIS).         The LEIS

allows petitioners to provide law enforcement with information related to serving

the court orders. Roznowski's LEIS informed the officers that Kim was her

domestic partner, Kim did not know she had obtained an antiharassment order,

Kim did not know the antiharassment order would force him out of Roznowski's

home, and that Kim would likely react violently to service of the order. In the field

                                              3
Washburn   v.   City ofFederal Way, No. 87906-1


marked "Hazard Information," Roznowski noted that Kim had a history of assault.

Ex. 2, at 1. The LEIS also asked that a Korean interpreter help serve the

antiharassment order based on Kim's limited proficiency in English.

      Officer Bensing served the antiharassment order two days later, early on a

Saturday morning.        Bensing offered contradictory testimony regarding his

preparation for service, indicating that he either did not read the order or the LEIS,

or, at best, gave them a cursory glance. Either way, he did not bring an interpreter.

      When Bensing knocked on the door, Kim answered.                       Bensing saw

Roznowski in the background inside the house while serving the antiharassment

order, but he did not interact with her or inquire as to her safety. Bensing

confirmed Kim's identity, handed him the antiharassment order, informed him he

needed to appear in court, and left. Roznowski was left to explain to Kim what

had happened-she had restrained him from contacting her and he needed to

vacate the home. Another argument ensued, and Kim eventually left to run an

errand.

      Kim finished his errand, returned to the house, and attacked Roznowski with

a knife before attempting to take his own life. Medical personnel arrived to find

Roznowski bleeding to death, with Kim lying beside her. 2 Medical intervention


       2
       The 911 call prompting police and medical response to the house came from a friend of
Kim's who was with Kim on the errand just before Kim returned to the house and killed
                                             4
Washburn v. City of Federal Way, No. 87906-1


failed to save Roznowski, who died from blood loss from the multiple stab wounds

Kim inflicted.

      Roznowski's daughters, Carola Washburn and Janet Loh (hereinafter

collectively Washburn), filed suit against the City for Roznowski's wrongful death.

The suit alleged various theories of negligence and sought damages for the

daughters in their individual capacities and on behalf of Roznowski's estate.

      The City moved for summary judgment, claiming that it owed Roznowski

no duty under the public duty doctrine. The trial court denied the motion, finding

that the antiharassment order required Kim to remain more than 500 feet away

from Roznowski and that Rensing had failed in his duty to enforce the

antiharassment order by leaving Kim in the house with Roznowski after serving

the antiharassment order. The City moved for reconsideration of this decision,

which the trial court denied. The City then sought discretionary review of the

denial of summary judgment at the Court of Appeals, Division One, but the court

commissioner denied the motion, and a panel of the court denied a motion to

modify the commissioner's order.

      At trial, much of the testimony offered by Washburn concerned the

importance of proper service of an antiharassment order. Expert testimony from



Roznowski. The friend called police because some of Kim's statements led him to believe Kim
might kill himself.
                                            5
Washburn v. City ofFederal Way, No. 87906-1


Karil Klingbeil, a family violence counselor, informed the jury about the point of

separation between the abuser and victim.      Klingbeil testified that the point of

separation is a "very volatile and dangerous period" because the abuser learns that

he or she has lost control of the victim. Verbatim Excerpt of Proceedings (VEP)

(Dec. 9, 2010 at 9:00 a.m.) at 9-10. Another expert, Dr. Anne Ganley, a

psychologist focusing on domestic violence, testified that at the point of separation,

the batterer can "explode." VEP (Dec. 14, 2010 at 10:00 a.m.) at 41. Roznowski's

LEIS informed Bensing that Kim did not know she had sought protection, meaning

that the point of separation occurred when Bensing served the antiharassment

order.

         The former police chief of the city of Bellevue, Donald Van Blaricom,

testified that Bensing's service of the antiharassment order did nothing to minimize

the danger Kim posed to Roznowski as a result of service of the antiharassment

order. VanBlaricom stressed that proper service required four things: (1) reading

the petition, antiharassment order, and LEIS because the officer needed to know

how the recipient would likely react to service to prepare for a violent outburst; (2)

ensuring that the recipient understood the contents and effect of the antiharassment

order, which might require the officer to bring a translator; (3) contacting the

petitioner to verify his or her safety and health as part of effective service; and (4)



                                           6
Washburn v. City ofFederal Way, No. 87906-1


enforcing the antiharassment order, which, in this case, required at a minimum that

Rensing tell Kim that Kim needed to leave.

      Norman Stamper, former chief of the Seattle Police Department, largely

echoed Van Blaricom's analysis and ultimate conclusion. In particular, Stamper

stated it was "astonishing" that Rensing had not read the LEIS because it provided

information critical to "prevent murder." YEP (Dec. 13, 2010 at 10: 15 a.m.) at 25.

Stamper found it "hugely significant" that Rensing did not contact Roznowski after

seeing her in the background, but instead left after serving the antiharassment

order, essentially setting Roznowski up for a "horrible crime." Id. at 58, 48.

      Washburn introduced testimony stating that Rensing's improper service of

the antiharassment order led to Roznowski's death. Ganley testified that offenders

with Kim's psychological profile, individuals "highly compliant to outside

authority, particularly to law enforcement," would not have returned to kill a

victim in the face of proper service by police. YEP (Dec. 14, 2010 at 10:00 a.m.) at

44. Instead, these individuals "would have followed the protection order, they

would have not wanted to be anything but law abiding and would not have wanted

to come back and [be] arrested. This type of profile would not have tracked the

person down and committed the homicide." Id. at 44. Klingbeil and VanBlaricom

concurred that proper service of the antiharassment order would have minimized

danger to Roznowski.

                                          7
Washburn v. City ofFederal Way, No. 87906-1


      At the close of Washburn's case-in-chief, the City moved for judgment as a

matter of law under CR 50(a). The City argued that Washburn failed to present

evidence sufficient to prove the City owed Roznowski any actionable duty. The

trial court denied the motion.

      In its defense, the City offered an expert who testified that Bensing acted

reasonably in serving the antiharassment order. The expert, Seattle Police

Department Sergeant Thomas Ovens, testified that Bensing had appropriately

prepared himself by reviewing the antiharassment order and serving it; Ovens

stated Bensing did not need to read every word on the LEIS, only to generally

familiarize himself with it.

      Ovens' testimony and the City's cross-examination of Washburn's witnesses

focused on the differences between an antiharassment order and a domestic

violence protection order. A domestic violence protection order requires police to

help the protected party obtain exclusive control of the residence, and police must

arrest the restrained party for a violation of the order. Antiharassment orders have

neither of these features. Ovens testified that based on the type of antiharassment

order Bensing served, Bensing could not immediately enforce it because he needed

to give Kim time to remove his belongings. Given the characteristics of the

antiharassment order at issue in this case,· Ovens testified that Bensing acted

reasonably in his service of the antiharassment order.

                                          8
Washburn v. City ofFederal Way, No. 87906-1


       The jury instruction conference involved extensive discussions as to whether

to give an instruction stating that the City owed Roznowski a duty of ordinary care

in serving the antiharassment order. The City had "strenuous" objections to any

such instruction based on its public duty doctrine argument. YEP (Dec. 20, 2010 at

9:00 a.m.) at 3. The trial court indicated that it understood the City's objection to

any such instruction to be the substance of the instruction when discussing the

issue with Washburn's counsel:

       [Washburn's counsel]: A duty instruction is always included as in an
       ordinary negligence case, and [the City's] objection to that instruction
       was not based on the words, it is based on [the City's] public duty
       argument.

       [The trial court]: I know.

       [Washburn's counsel]: And it is essentially related to that, not related
       to the wording of the instruction or the Court's previous ruling that
       Federal Way does owe a duty of care.

Id. at 5.

       The trial court decided to give a general duty instruction, stating, "I am

persuaded that a duty of care instruction needs to be given. I understand the

defendant's objection to it, why it is being made, but I think the duty of care

instruction is implicit in allowing the case to go forward." I d. at 73. The court then

discussed the specific wording of the instruction. The City's counsel admitted that

under the trial court's understanding, the trial court's proposed wording was


                                           9
Washburn v. City of Federal Way, No. 87906-1


appropriate, but again objected that the instruction should not be given at all.

When the time came to offer formal objections to the jury instructions, the City

objected to the trial court's refusal to give the City's public duty doctrine

instructions. The City also objected to the trial court instructing the jury that the

City owed a duty of ordinary care.

       After deliberations, the jury returned a verdict for Washburn. The City

appealed the verdict to the Court of Appeals, Division One. The City assigned

error to the trial court's denial of its CR 56(c) and CR 50(a) motions, again arguing

that it owed Roznowski no legal duty. Br. of Appellant City (City's Br.) at 3. 3 The

Court of Appeals affirmed in a published opinion. Washburn v. City of Federal

Way, 169 Wn. App. 588, 283 P.3d 567 (2012).

       The Court of Appeals first held that by failing to properly object and assign

error to the jury instruction related to the duty of ordinary care in serving the

antiharassment order, the City allowed the instruction to become the law of the

case.Id. at 599-607. The Court of Appeals determined that the City objected to the

wording of the instruction, not its substance. I d. at 602-03. The Court of Appeals

also noted that the City's briefing failed to assign error to the trial court's decision

to give the instruction. Id. at 605. The Court of Appeals examined the record to see
       3
         The City also appealed the trial court's decision to grant Washburn a new trial only on
the issue of damages. City's Br. at 4. The Court of Appeals rejected this claim, and the City does
not renew it here. Washburn v. City of Federal Way, 169 Wn. App. 588, 616-18, 283 P.3d 567
(2012).
                                               10
Washburn v. City ofFederal Way, No. 87906-1


if sufficient. evidence supported a jury verdict based on the instruction and found

that the testimony about Bensing's service of the antiharassment order provided

such evidence. !d. at 607-08.

       The Court of Appeals' decision next addressed the denial of the City's CR

56(c) and CR 50(a) motions. The Court of Appeals noted that a trial generally bars

review of a denial of a summary judgment motion because the trial resolves

material issues of fact. !d. at 610 (citing Kaplan v. Nw. Mut. Life Ins. Co., 115 Wn.

App. 791, 65 P.3d 16 (2003)). The Court of Appeals noted a limited exception to

this rule exists where summary judgment turns solely on an issue of substantive

law rather than factual matters. !d. at 578 (citing Univ. Village Ltd. Partners v.

King County, 106 Wn. App. 321, 324, 23 P.3d 1090 (2001)). However, the Court

of Appeals determined the question of duty here required resolution of material

issues of fact, precluding review of the order denying summary judgment. !d. at

611.

       The Court of Appeals refused to review the City's CR 50(a) motion because

the City had not renewed the motion under CR 50(b) after the jury returned its

verdict. !d. at 611-12. The Court of Appeals based this holding upon United States

Supreme Court precedent requiring a postverdict motion under the Federal Rules

of Civil Procedure in order to preserve a claim that the trial court had erroneously

denied a preverdict motion for judgment as a matter of law. !d. at 612-15 (citing

                                          11
Washburn v. City ofFederal Way, No. 87906-1


Ortiz v. Jordan,_ U.S._, 131 S. Ct. 884, 178 L. Ed. 2d 703 (2011) and

Unitherm Food Sys., Inc. v. Swift-Eckrich, Inc., 546 U.S. 394, 126 S. Ct. 980, 163

L. Ed. 2d 974 (2006)).

      Because it would not review the CR 56( c) or CR 50(a) motion denials, and

because substantial evidence supported the verdict under the law of the case

doctrine, the Court of Appeals affirmed the jury's verdict. Id. at 619. We granted

discretionary review of the City's petition. Washburn v. City of Federal Way, 176

Wn.2d 1010,297 P.3d 709 (2013).

                           II.    ISSUES PRESENTED

A.    Did the City preserve its objection to jury instruction 12, which stated that
      the City owed Roznowski a duty of ordinary care in serving the
      antiharassment order?

B.    Did the City's failure to renew its CR 50(a) motion postverdict with a CR
      50(b) motion waive review of the denial ofthe CR 50(a) motion?

C.    Did the trial court properly deny the City's CR 56( c) and CR 50(a) motions?

                                 III.   ANALYSIS

A.    The Court of Appeals erred in holding that the City did not object to jury
      instruction 12

      The City argues that the Court of Appeals erred in determining that the City

did not object to the trial court's decision to give jury instruction 12. The City

contends that the trial court was well aware of the substance of its objection to the



                                         12
Washburn v. City ofFederal Way, No. 87906-1


instruction, so its trial objection sufficiently preserved the issue for review. We

agree.

         CR 51(£) requires a party objecting to a jury instruction to "state distinctly

the matter to which he objects and the grounds of his objection." This objection

allows the trial court to remedy error before instructing the jury, avoiding the need

for a retrial. Egede-Nissen v. Crystal Mt., Inc., 93 Wn.2d 127, 134, 606 P.2d 1214

(1980). "The pertinent inquiry on review is whether the exception was sufficient to

apprise the trial judge of the nature and substance of the objection." Crossen v.

Skagit County, 100 Wn.2d 355, 358, 669 P.2d 1244 (1983).

         So long as the trial court understands the reasons a party objects to a jury

instruction, the party preserves its objection for review. Crossen involved a suit

against Skagit County over allegations that the county had negligently failed to

warn motorists about a dangerous stretch of road. 100 Wn.2d at 357. At trial,

Crossen asked for three jury instructions with citations to a uniform traffic control

manual. Crossen v. Skagit County, 33 Wn. App. 243, 245-46, 653 P.2d 1365

(1982). The trial court refused, and Crossen objected. Id. The jury returned a

verdict for the county. Id. at 245. The Court of Appeals refused to reach the merits

of Crossen's appeal, holding that her failure to present argument as to why the

instructions were necessary precluded review. Id. at 246. We reversed, holding that

a party preserves an allegation of instructional error for review if they object and

                                            13
Washburn v. City ofFederal Way, No. 87906-1


the trial court understands the substance of the objection. Crossen, 100 Wn.2d at

359. We reviewed the trial record, found "extended discussions" about the jury

instructions, and determined that the trial court understood the nature of Crossen's

objection. Id.

       Similarly, a party's objection to a trial court's failure to give its competing

instructions will preserve any objection to the instruction actually given. Falk v.

Keene Corp., 113 Wn.2d 645, 782 P.2d 974 (1989), involved a products liability

claim against an asbestos manufacturer. !d. at 646. The Falks objected to the trial

court's refusal to instruct the jury that it should determine the manufacturer's

liability using principles of strict liability. Id. at 647. After overruling the Falks'

objection, the trial court instructed the jury that it should use principles of

negligence to determine the existence of a design defect, and the Falks did not

object to this instruction. Id. at 646-47. We held that although the Falks had not

objected specifically to the instruction given by the trial court, they had objected to

the failure to give their proposed design defect instruction and therefore had

apprised the trial court of their objection to the design instruction given. Id. at 658.

By doing so, the Falks preserved their claim of instructional error for review. !d.

       Here, the trial court manifested an understanding of the City's position

during the conference to discuss jury instructions. Contrary to the Court of

Appeals' reading of the City's objections, the trial court recognized that the City's

                                           14
Washburn v. City ofFederal Way, No. 87906-1


issues with the duty of ordinary care instruction arose from the substance of the

instruction, not its wording. The trial court later acknowledged it understood the

City's position that it owed Roznowski no duty but determined to give the

instruction anyway.

       The City then formally objected to the trial court's refusal to give the City's

instructions related to its public duty doctrine argument and objected to the trial

court instructing the jury that the City owed a duty of ordinary care.                      Under

Crossen and Falk, either of these objections preserved the allegation that jury

instruction 12 was erroneous given the trial court's understanding of the City's

position.

       Washburn argues that the City did not preserve its objection because it did

not offer an instruction containing a correct statement of the law. 4 Washburn is

incorrect. We do not necessarily require a correct alternate instruction to preserve

an objection. See Joyce v. Dep't of Carr., 155 Wn.2d 306, 325, 119 P.3d 825

(2005). However, even if we accepted Washburn's argument, that would only

waive the objection the City made concerning the refusal to give its proposed

public duty doctrine instructions. The City also objected to the decision to give

Washburn's proposed instructions. The trial court correctly understood this
       4
        Washburn essentially merges the question of preservation with the merits of the City's
claim. The City objected to the failure to give its proposed instructions to the jury. That suffices
to preserve the argument so that an appellate court may determine if the trial court erred in
refusing to give the instructions.
                                                15
Washburn v. City ofFederal Way, No. 87906-1


objection as substantively objecting to instructing the jury that the City had any

duty at all.

       Because the trial court was well aware of the nature of the City's objection,

the Court of Appeals erred by holding the City did not preserve its objections to

jury instruction 12. 5

B.     The Court of Appeals erred by holding the City failed to preserve the denial
       of its CR 50(a) motion for review

       The Court of Appeals held that the City waived review of the denial of its

CR 50(a) motion by failing to renew it with a CR 50(b) motion after the jury

verdict. 6 The Court of Appeals relied on a line of federal cases interpreting Fed. R.


       5
          The Court of Appeals determined jury instruction 12 was the law of the case for an
additional reason-the City had failed to assign error to the trial court's determination to give the
instruction. Washburn, 169 Wn. App. at 599 n.33, 605. Washburn adopts this argument. Resp'ts'
Suppl. Br. at 12-13. The City appears not to have assigned error to the instruction because it
wanted the Court of Appeals to review the denials of its CR 56(c) and CR 50( a) motions rather
than the sufficiency of the evidence supporting a verdict with the instruction as the law of the
case. Judgment as a matter of law sought with a CR 50( a) motion is governed by the applicable
substantive law, not the trial court's instructions to the jury. Kim v. Dean, 133 Wn. App. 338,
349, 135 P.3d 978 (2006). A motion for summary judgment seeks, at root, judgment as a matter
of law. CR 56(c). Consequently, this same principle guides review of the denial of summary
judgment. See Kim, 133 Wn. App. at 349.
        As discussed below, we hold that the Court of Appeals erred in holding that the City
waived review of the denial of its CR 50(a) motion. Consequently, the instructional issue does
not control the City's liability. Nonetheless, the City assigned error to this portion of the Court of
Appeals decision, we granted review on the issue, and we therefore consider it.
        6
          CR 50 provides:
                 (a) Judgment as a Matter of Law.
                 (1) Nature and Effect of Motion. If, during a trial by jury, a party has been
         fully heard with respect to an issue and there is no legally sufficient evidentiary
         basis for a reasonable jury to find or have found for that party with respect to that
         issue, the court may grant a motion for judgment as a matter of law against the
         party on any claim, counterclaim, cross claim, or third party claim that cannot
                                                 16
Washburn v. City ofFederal Way, No. 87906-1


Civ. P. 5O(b ), the analogous federal rule. Because the federal interpretation ofF ed.

R. Civ. P. 50 never took root in Washington, we reverse the Court of Appeals on

this point.

       "Where a state rule parallels a federal rule, analysis of the federal rule may

be looked to for guidance" in interpreting the state rule. Beal v. City of Seattle, 134

Wn.2d 769, 777, 954 P.2d 237 (1998). However, we follow the federal analysis

only if we find its reasoning persuasive.Jd.

       Any party asking us to adopt the federal interpretation of a rule bears the

burden of overcoming our reluctance to reform rules practice through judicial

interpretation rather than rule making. For example, in McCurry v. Chevy Chase

       under the controlling law be maintained without a favorable finding on that issue.
       Such a motion shall specify the judgment sought and the law and the facts on
       which the moving party is entitled to the judgment. A motion for judgment as a
       matter of law which is not granted is not a waiver of trial by jury even though all
       parties to the action have moved for judgment as a matter of law.
               (2) When Made. A motion for judgment as a matter of law may be made at
       any time before submission of the case to the jury.
                (b) Renewing Motion for Judgment After Trial; Alternative Motion
       for New Trial. If, for any reason, the court does not grant a motion for judgment
       as a matter of law made at the close of all the evidence, the court is considered to
       have submitted the action to the jury subject to the court's later deciding the legal
       questions raised by the motion. The movant may renew its request for judgment
       as a matter of law by filing a motion no later than 10 days after entry of
       judgment-and may, alternatively request a new trial or join a motion for a new
       trial under rule 59. In ruling on a renewed motion, the court may:
                ( 1) if a verdict was returned:
                    (A) allow the judgment to stand[,]
                    (B) order a new trial, or
                    (C) direct entry of judgment as a matter of law; or
                (2) if no verdict was returned[:]
                    (A) order a new trial, or
                    (B) direct entry of judgment as a matter of law.
                                                17
Washburn v. City ofFederal Way, No. 87906-1


Bank, FSB, 169 Wn.2d 96, 100, 233 P.3d 861 (2010), Chevy Chase Bank asked us

to affirm a trial court's dismissal of contract and consumer protection claims

against it under CR 12(b)( 6). As part of its argument, the bank asked us to adopt

the new federal standard for dismissal into our CR 12(b)(6) jurisprudence. I d. at

101 (citing Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed. 2d 868

(2009)).

      We rejected the bank's invitation for two reasons. First, neither party

demonstrated that the concerns leading to the change in federal interpretation held

true in Washington, nor did the parties address the benefits or problems associated

with adopting the federal standard. I d. at 102-03. This left us with "no similar basis

to fundamentally alter our interpretation" of the state dismissal standard that we

had adhered to "for nearly 50 years." Id. at 103. Second, we expressed reluctance

to alter an interpretation of the rules without using the rule making process, which

allowed consideration of all the relevant concerns and the opinions of "the legal

community and the community at large." Id.

      Washburn fails to overcome our reluctance to change rule practice by a

judicial interpretation. Washburn offers only one argument for disregarding our

practice and following the federal rule, namely, that it "requir[es] the parties to be

focused on legal issues" by fixing factual matters through the jury verdict,

preserving judicial resources. Resp'ts' Suppl. Br. at 17. Washburn's argument is

                                          18
Washburn v. City ofFederal Way, No. 87906-1


unpersuasive. Our review of a trial court's decision on a motion for judgment as a

matter of law already requires us to review factual matters in the light most

favorable to the nonmoving party. Hizey v. Carpenter, 119 Wn.2d 251, 271-72,

830 P.2d 646 (1992). Further, the benefits of the renewal requirement in terms of

judicial economy have been questioned. See Johnson v. New York, N.H & HR.

Co., 344 U.S. 48, 55-56, 60-62, 73 S. Ct. 125,97 L. Ed. 77 (1952) (Frankfurter, J.,

dissenting).

      We find no reason to depart from long-followed state rules practice without

the rule making process. 7 See, e.g., Davis v. Microsoft Corp., 149 Wn.2d 521, 525,

70 P.3d 126 (2003) (reviewing a decision to deny a CR 50(a) motion despite the

lack of renewal by CR 50(b) motion); Amsbury v. Cowles Publ'g Co., 76 Wn.2d

733, 458 P.2d 882 (1969) (same). By necessity, judicial opinions focus on the case,

facts, and parties at hand, and any opinion reflects that focus. In contrast, the rule

making process allows all concerned stakeholders to provide input on any

proposed change to a rule or its interpretation. McCurry, 169 Wn.2d at 103. Just as

in McCurry, we are hesitant to upset settled practice without input from entities

       7
        Washburn appears to contend that there is no reason to justify adopting the renewal
requirement because a recent amendment to CR 50 has already adopted the requirement. In 2005,
CR 50 was amended to conform to the federal practice and require that the parties make any CR
50( a) motion prior to submission of the case to the jury or else waive the chance to make the
motion after the jury returns a verdict. 4 KARL B. TEGLAND, WASHINGTON PRACTICE: RULES
PRACTICE CR 50, at 211 (6th ed. 2013). Washburn mischaracterizes the amendment. The
amendment does not adopt the renewal requirement; rather, the amendment adopts a waiver
requirement for making a CR 50( a) motion in the first place.
                                             19
Washburn v. City ofFederal Way, No. 87906-1


like the plaintiff and defense bars, as well as the trial courts, all of which should

weigh in on the desirability of adopting the renewal requirement.

C.    The trial court properly denied the City's CR 56(c) and CR 50(a) motions
      because the City owed Roznowski two duties in serving the antiharassment
      order on Kim

      The City's main argument on appeal is that the trial court erred in denying

the City's CR 56(c) and CR 50(a) motions because the City owed Roznowski no

legal duty under the public duty doctrine. We hold that the City owed two different

duties to Roznowski-a legal duty to serve the antiharassment order and a duty to

act reasonably in doing so. We hold that this duty to act with reasonable care,

under these facts, meant taking reasonable steps to guard against the possibility

that Kim would harm Roznowski as a result of the service of the antiharassment

order. Consequently, we affirm the trial court's decisions to deny the City's CR

56(c) and CR 50(a) motions.

       1.     Standard of Review

       "'The standard of review of an order of summary judgment is de novo, and

the appellate court performs the same inquiry as the trial court."' 8 Sheikh v. Choe,

156 Wn.2d 441, 447, 128 P.3d 574 (2006) (quoting Jones v. Allstate Ins. Co., 146


       8
        As the Court of Appeals noted, appellate review of the denial of a summary judgment
motion is inappropriate after a trial unless the motion turned pure issues of law. Univ. Village,
106 Wn. App. at 324. Because we hold the City owed Roznowski a duty, we find it unnecessary
to determine whether the exception might have applied. The trial court properly denied both the
motions.
                                               20
Washburn v. City of Federal Way, No. 87906-1


Wn.2d 291, 300, 45 P.3d 1068 (2002)). "The standard on a motion for judgment as

a matter of law mirrors that of summary judgment." 9 Id. We review de novo the

existence of a duty as a question of law. Munich v. Skagit Emergency Commc 'n

Ctr., 175 Wn.2d 871, 877,288 P.3d 328 (2012).

      2.     City owed Roznowski actionable legal duties related to serving the
             antiharassment order

      In 1961, the legislature abolished the sovereign immunity possessed by the

State and its agencies after "vigorous attacks" on the immunity. Kelso v. City of

Tacoma, 63 Wn.2d 913, 914, 390 P.2d 2 (1964); LAWS OF 1961, ch. 136, § 1). In

1967, the legislature clarified that this abolition of sovereign immunity extended to

local governmental entities such as municipalities. LAws OF 1967, ch. 164, § 1.

      By these enactments, governmental entities in Washington are liable for

their "tortious conduct" to the "same extent" as "a private person or corporation."

RCW 4.92.090(2); RCW 4.96.010. Consequently, a plaintiff claiming that a

municipality has acted negligently may recover after proving "'the existence of a

duty, a breach thereof, a resulting injury, and proximate causation between the

breach and the resulting injury."' Michaels v. CH2M Hill, Inc., 171 Wn.2d 587,




       9
        We may affirm a trial court's disposition of a motion for summary judgment or judgment
as a matter of law on any ground supported by the record. Mountain Park Homeowners Ass 'n v.
Tydings, 125 Wn.2d 337, 344, 883 P.2d 1383 (1994); Rawlins v. Nelson, 38 Wn.2d 570, 578, 231
P.2d 281 (1951).
                                             21
Washburn v. City ofFederal Way, No. 87906-1


605, 257 P.3d 532 (2011) (quoting Schooley v. Pinch's Deli Mkt., Inc., 134 Wn.2d

468,474, 951 P.2d 749 (1998)).

      Because governments, unlike private persons, are tasked with duties that are

not legal duties within the meaning of tort law, we carefully analyze the threshold

element of duty in negligence claims against governmental entities. Osborn v.

Mason County, 157 Wn.2d 18, 27-28, 134 P.3d 197 (2006); Munich, 175 Wn.2d at

887 (Chambers, J., concurring) ("Private persons do not govern, pass laws, or hold

elections. Private persons are not required by statute or ordinance to issue permits,

inspect buildings, or maintain the peace and dignity of the state of Washington.").

We employ the public duty doctrine as a "focusing tool" to determine "whether a

duty is actually owed [to] an individual claimant rather than the public at large."

Munich, 175 Wn.2d at 878; Cummins v. Lewis County, 156 Wn.2d 844, 866, 133

P.3d 458 (2006). Where the plaintiff claims the governmental entity has breached a

duty owed to the public in general, he or she may not recover in tort for lack of an

actionable legal duty. J&B Dev. Co. v. King County, 100 Wn.2d 299, 304-05, 669

P.2d 468 (1983) ("a duty to all is a duty to no one"), overruled on other grounds by

Taylor v. Stevens County, 111 Wn.2d 159, 759 P.2d 447 (1988) and Meaney v.

Dodd, 111 Wn.2d 174, 759 P.2d 455 (1988).

      The public duty doctrine has exceptions. Bailey v. Town of Forks, 108

Wn.2d 262, 268, 737 P.2d 1257, 753 P.2d 523 (1987) (summarizing the four

                                         22
Washburn v. City ofFederal Way, No. 87906-1


commonly cited exceptions to the public duty doctrine). Saying an exception

applies is simply shorthand for saying the governmental entity owes a duty to the

plaintiff. Taggart v. State, 118 Wn.2d 195, 218, 822 P.2d 243 (1992). As with any

defendant, the true question in a negligence suit against a governmental entity is

whether the entity owed a duty to the plaintiff, not whether an exception to the

public duty doctrine applies it. See id.

             (a)    Chapter 10.14 RCW imposed a legal duty on the Department to
                    serve the antiharassment order on Kim

       One of the exceptions to the public duty doctrine is the legislative intent

exception. The exception allows a plaintiff to claim that a governmental entity

owes him or her a legal duty where a legislative enactment "evidences a clear

legislative intent to identify and protect a particular and circumscribed class of

persons." Honcoop v. State, 111 Wn.2d 182, 188, 759 P.2d 1188 (1988). Typically,

we look to the legislature's statement of purpose to discover its intent. Baerlein v.

State, 92 Wn.2d 229, 234, 595 P.2d 930 (1979). The legislative intent exception

recognizes that the legislature may impose legal duties on persons or other entities

by proscribing or mandating certain conduct. See, e.g., Schooley, 134 Wn.2d at

474-75.

       We recognized the legislative intent exception in Halvorson v. Dahl, 89

Wn.2d 673, 674, 574 P.2d 1190 (1978). The suit in Halvorson arose out of a hotel


                                           23
Washburn v. City ofFederal Way, No. 87906-1


fire. Halvorson's husband died in the fire, and she sued the hotel owner and

officials of the city of Seattle. !d. Regarding the claim against city officials,

Halvorson argued they were liable for their failure to enforce the provisions of the

city's "building, housing, and safety codes." !d. The city of Seattle had declared

that it enacted the code sections at issue for the benefit of the individuals living in

the buildings in addition to the benefit of the general public. !d. at 677. Based on

the intent to protect those dwelling within the buildings, we found a duty owed

specifically to individuals like Halvorson's husband. !d. at 676-77. We determined

that Halvorson could maintain an action against the city for "culpable neglect

regarding, or indifference to, . . . noncompliance" with the code provisions

intended to protect the building occupants. !d. at 678.

      Just as the city of Seattle demonstrated an intent to protect specific

individuals with the code provisions in Halvorson, Washington's legislature

showed an intent to protect specific individuals in passing chapter 10.14 RCW. As

the legislature declared, "The legislature finds that serious, personal harassment

through repeated invasions of a person's privacy by acts and words showing a

pattern of harassment designed to coerce, intimidate, or humiliate the victim is

increasing. The legislature further finds that the prevention of such harassment is

an important governmental objective." RCW 10.14.010. To give effect to this

intent to protect victims of harassment, chapter 10.14 RCW creates an

                                          24
Washburn v. City ofFederal Way, No. 87906-1


antiharassment order to "prevent[] all further unwanted contact between the victim

and the perpetrator" and requires municipal police officers to serve the order unless

the petitioner chooses otherwise. RCW 10.14.010, .100(2). 10

       This statement of purpose satisfies the requirements of the legislative intent

exception. By its· terms, RCW 10.14.010 circumscribes a particular class of

persons, those people suffering harassment at the hands of others. RCW 10.14.010

also evidences a legislative intent to protect that particular class of persons by

announcing that the prevention of this unwanted contact rises to the level of an

important governmental interest. Finally, chapter 10.14 RCW implements a means

of achieving this goal, creating antiharassment orders that municipal police officers

must serve unless the petitioner chooses otherwise. RCW 10.14.080, .100(2).

       The City contends that the legislative intent exception applies only where the

statute at issue imposes a duty on the governmental entity. City's Br. at 31-32

(citing Donohoe v. State, 135 Wn. App. 824, 142 P.3d 654 (2006)). Specifically,

the City claims that the legislature imposed no "mandatory duty to guarantee the

safety of citizens who obtain anti-harassment orders." City's Br. at 32.

       The City's argument misunderstands the application of the legislative intent

exception to this case. While chapter 10.14 RCW imposes no duty to guarantee the

       10
          RCW 10.14.1 00(2) provides that "[t]he sheriff of the county or the peace officers of the
municipality in which the respondent resides shall serve the respondent personally unless the
petitioner elects to have the respondent served by a private party."
                                                25
Washburn v. City ofFederal Way, No. 87906-1


safety of citizens like Roznowski, it does impose on police officers a duty to serve

antiharassment orders. See Goldmark v. McKenna, 172 Wn.2d 568, 575-76, 259

P.3d 1095 (2011) (The use of the word shall "is presumptively imperative and

creates a mandatory duty unless a contrary legislative intent is shown."). The City

concedes that RCW 10.14.100 required officers of the Department to serve Kim

with the antiharassment order. Reply Br. of Appellant City at 20.

      Under the legislative intent exception, if the City's discharge of this duty to

act, service of the order, constituted "culpable neglect," it bears liability in tort.

Halvorson, 89 Wn.2d at 678.

      (b)    The City owed Roznowski a duty to guard against the danger she
             faced at Kim's hands because Bensing's actions created that danger

      Actors have a duty to exercise reasonable care to avoid the foreseeable

consequences of their acts. RESTATEMENT (SECOND) OF TORTS § 281 cmts. c, d

(1965). This duty requires actors to avoid exposing another to harm from the

foreseeable conduct of a third party. RESTATEMENT § 302. Criminal conduct is

generally unforeseeable. Nivens v. 7-11 Hoagy's Corner, 133 Wn.2d 192, 205 n.3,

943 P.2d 286 (1997). Consequently, there is generally no duty to prevent third

parties from causing criminal harm to others. Robb v. City of Seattle, 176 Wn.2d

427, 429-30, 295 P.3d 212 (2013).




                                          26
Washburn v. City ofFederal Way, No. 87906-1


      Criminal conduct is, however, not unforeseeable per se. See, e.g., Bernethy

v. Walt Failor's, Inc., 97 Wn.2d 929, 934, 653 P.2d 280 (1982) (citing McLeod v.

Grant County Sch. Dist. 128, 42 Wn.2d 316, 321, 255 P.2d 360 (1953)).

Recognizing this, we have adopted Restatement § 302B, which provides that, in

limited circumstances, an actor's duty to act reasonably includes a duty to take

steps to guard another against the criminal conduct of a third party. Robb, 176

Wn.2d at 439-40.

      Specifically, Restatement § 302B provides that '" [a]n act or an omission

may be negligent if the actor realizes or should realize that it involves an

unreasonable risk of harm to another through the conduct of the other or a third

person which is intended to cause harm, even though such conduct is criminal."'

Robb, 176 Wn.2d at 434 (alteration in original) (quoting RESTATEMENT § 302B).

The duty to protect against the criminal acts of third parties can arise "'where the

actor's own affirmative act has created or exposed the other to a recognizably high

degree of risk of harm through such misconduct."' I d. (emphasis omitted) (quoting

RESTATEMENT§ 302B cmt. e).

      Governmental entities and employees, like municipal police officers, may

owe a duty under Restatement § 302B. Robb, 176 Wn.2d at 439-40. Robb, for




                                         27
Washburn v. City ofFederal Way, No. 87906-1


example, involved a Terr/ 1 stop conducted by two Seattle police officers. Robb,

176 Wn.2d at 430. During the stop, the officers noticed several shotgun shells on

the ground near the two men the officers detained. ld. The officers failed to seize

the shells, and after the stop, one of the men returned to the scene, retrieved the

shells, and later used them to kill a motorist. Id. The motorist's wife filed suit

against the city of Seattle for the wrongful death. The city moved for summary

judgment, apparently on public duty doctrine grounds. ld. at 431-32. The trial

court analyzed the question in terms of affirmative acts: if the officers had acted

affirmatively, they owed a duty to the motorist under common law principles; if

they had not, the public duty doctrine barred the suit. ld. The trial court determined

the officers had acted affirmatively, though negligently, and denied the city's

motion for summary judgment.

      Despite agreeing with the trial court's analytical framework, we reversed its

decision to deny the city of Seattle's motion for summary judgment because we

concluded that, absent some kind of special relationship between the plaintiff and

defendant under Restatement § 302B, only misfeasance, not nonfeasance, could

create a duty to act reasonably to prevent foreseeable criminal conduct. We

determined the police lacked any special relationship with Robb and that their

actions had constituted nonfeasance rather than misfeasance. Robb, 176 Wn.2d at

       11
            Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).
                                                  28
Washburn v. City ofFederal Way, No. 87906-1


439. We based this conclusion on the fact that the officer's conduct had not created

a new risk to Robb. ld. at 437. Instead, they had "failed to remove a risk" not of

their own creation when they failed to pick up the shotgun shells. ld. at 438.

"Simply put, the situation of peril in this case existed before law enforcement

stopped Behre, and the danger was unchanged by the officer's actions." ld.

      The Court of Appeals has also applied Restatement§ 302B to governmental

liability. Parrilla v. King County, 138 Wn. App. 427, 157 P.3d 879 (2007). In

Parrilla, a fight broke out on a metro bus. ld. at 430. The driver attempted to end

the fight by pulling the bus over to the side of the road and ordering everyone off

the bus. ld. at 430-31. Every passenger left the bus except for one man,

Courvoisier Carpenter, who was high on phencyclidine. ld. at 431. The driver

eventually exited the bus, leaving the motor running and Carpenter alone on the

bus. ld. Carpenter stole the bus and drove off, injuring several people, including

the Parrill as. I d. The Court of Appeals analyzed the Parrillas' suit under

Restatement § 302B and held that the county owed a duty to protect individuals

like the Parrillas from Carpenter's foreseeable criminal acts. Id. at 433-41. The

Court of Appeals found the duty arose because the bus driver's affirmative acts

exposed the Parrillas to foreseeable harm at Carpenter's hands. ld. at 438-39.

Specifically the Court of Appeals found the driver had acted affirmatively by

getting off the bus and leaving a dangerous situation behind. I d.

                                          29
Washburn v. City ofFederal Way, No. 87906-1


      We hold that, under the facts of this case, Rensing, as part of his duty to act

reasonably, owed Roznowski a duty to guard against the criminal conduct of Kim.

We find several factors created this duty.

      First, Rensing knew, or should have known, that Kim could or would react

violently to the service of the antiharassment order for several reasons. The LEIS

itself alerted Rensing to this fact. Roznowski filled out the LEIS by noting that

Kim had a history of assault and would likely react violently to service of the

antiharassment order. Further, the police are generally aware of the problem of

separation violence. The testimony of Van Blaricom, Stamper, and Ovens all

reflect this, as does the very existence of the LEIS itself, which police departments

created to help alert officers serving these types of orders to the risks they faced.

       Second, Rensing knew, or should have known, that he was serving Kim at

Roznowski's house. The LEIS and service file indicated as much. Rensing also

knew, or should have known, that the woman he saw in the background was

Roznowski given that he served Kim at her house.

       Given the first two factors-danger and Roznowski's presence-plus the

possible need for a translator, when Rensing handed Kim the antiharassment order

and walked away, Rensing created a situation that left Roznowski alone with Kim

as Kim realized, or was about to realize, that Roznowski had ended their

relationship. Rensing should have realized that, like the bus driver in Parrilla, and

                                             30
Washburn v. City ofFederal Way, No. 87906-1


unlike the officers in Robb, he had created a new and very real risk to Roznowski's

safety based on Kim's likely violent response to the antiharassment order and his

access to Roznowski.

      The jury heard extensive testimony on the simple steps Rensing could have

taken to eliminate the risk to Roznowski. He could have ordered Kim to leave the

house and stood by to make sure Kim did so without harming Roznowski. Ganley

and Van Blaricom testified that doing so would have prevented Kim from

murdering Roznowski. Rensing, however, did neither of these things. He walked

away, leaving Roznowski alone in her house with Kim and the reaction from the

service of the antiharassment order.

      The City argues Restatement § 302B creates no duty here because, like

Robb, this is a case of nonfeasance rather than one of misfeasance. In support of

this argument, the City cites jury instruction 5, which the City argues frames

Washburn's claims in terms of nonfeasance. The City's argument mischaracterizes

Washburn's claims. The bulk of testimony offered by Washburn at trial concerned

Rensing's misfeasance in serving the antiharassment order. Washburn does tend to

frame it in terms of a failure to perform, such as the failure to read the LEIS, the

failure to bring an interpreter, and Rensing's decision to walk away instead of

standing by to monitor Kim. Washburn, however, offers these examples as a list of

the ways Rensing served the antiharassment order improperly.

                                        31
Washburn v. City ofFederal Way, No. 87906-1


      The City's other argument against imposing a duty under Restatement §

302B is that doing so runs counter to the justification for the public duty doctrine.

Am. Resp. to Br. of Amici Curiae Legal Voice and Wash. Women Lawyers at 3, 6.

The City notes that it has a statutory duty to serve orders like the one at issue here,

and that imposing liability will deter beneficial services such as this. 12 The City

equates the existence of a duty with liability. As we have noted, governmental

entities are not liable if they act reasonably. Bailey, 108 Wn.2d at 270-71. Nor are

governmental entities liable if their negligence does not proximately cause the

plaintiffs injuries. Unforeseeable intervening acts break the chain of causation

between "the defendant's negligence and the plaintiffs injury." Schooley, 134

Wn.2d at 482. As mentioned above, criminal acts are often unforeseeable and thus

may break the chain of causation. 13

                                   IV.     CONCLUSION

       The legislature has acted and required police officers to serve antiharassment

orders as the default means of service. We have long recognized that where a

municipal entity owes a duty to specific individuals, it must not discharge this duty

negligently. The deterrence of unreasonable behavior through tort liability is, after

all, one of the guiding principles of the abolition of sovereign immunity. King v.
       12
            Again, this argument essentially concedes the applicability of the legislative intent
exception to the public duty doctrine.
         13
            The City does not appeal the jury's determinations that Bensing acted unreasonably and
that his unreasonable actions resulted in Roznowski's death.
                                               32
Washburn v. City ofFederal Way, No. 87906-1


City of Seattle, 84 Wn.2d 239, 244, 525 P.2d 228 (1974), overruled on other

grounds by City of Seattle v. Blume, 134 Wn.2d 243, 947 P.2d 223 (1997).

      The City had a duty to act here, and this duty required the City to act in a

reasonable manner. Bensing knew or should have known that Roznowski and Kim

were both present and that his service of the antiharassment order might trigger

Kim to act violently. Given this knowledge or constructive knowledge and Kim's

proximity to Roznowski when Bensing served Kim, Bensing's duty to act

reasonably required him to take steps to guard Roznowski against Kim's criminal

acts. Because we find the City owed Roznowski both a duty to act and a duty to act

reasonably, we affirm the trial court's decision to deny the City's CR 56(c) and CR

50(a) motions. However, we affirm on different grounds than those relied upon by

the Court of Appeals because we hold that the City did not waive review of the

denial of its CR 50(a) motion by failing to renew the motion under CR 50(b) after

the jury returned its verdict.




                                        33
Washburn v. City ofFederal Way, No. 87906-1




WE CONCUR:




                                     34